DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-7, 10-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving a vehicle path, verifying the vehicle path based on dynamics and objects in the environment, and verifying whether a path is valid. 
	Per Step 2A Prong One of the October 2019 PEG Update on Subject Matter Eligibility, the instant claims recite a judicial exception. The limitations “verifying a verify the vehicle path based on vehicle dynamics including longitudinal, latitudinal and rotational motion of the vehicle and vehicle constraints including objects included in an environment around the vehicle; when the vehicle path is verified as valid, operate the vehicle on the vehicle path; and when the vehicle path is verified as invalid, stop the vehicle” covers performance of the limitation in the mind but for the recitation of generic computer components. For example, all driver’s perform a verification or decision as to whether the path they are on, or are about to endeavor to be on, is clear of obstacles and is a valid route. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
Per Step 2A Prong Two of the October 2019 PEG Update on Subject Matter Eligibility, this judicial exception is not integrated into a practical application. In particular, the rejected method claims only recite one additional element – using a computer to receive the path, while the system further recites a processor and memory. The computer is recited at a high-level of generality (i.e., as a generic computing system performing a generic computer function of determining a path) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The receiving and acquiring steps of claims 1, 6, 7, 11 and 16-17 are merely insignificant extra-solution activity per MPEP 2106.05(g)(3) since they amount to the collection of a necessary input required for use of the judicial exception. While claims 4 and 14 recite the additional element of calculating changes in longitudinal and lateral position, and angle of rotation, the claims still do not appear to recite more than instructions to apply the mental process using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
Per Step 2B of the October 2019 PEG Update on Subject Matter Eligibility, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer, memory, and processor to perform the verifying and receiving steps amounts to no 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2010/0156672) in view of Tanaka et al. (US 2004/0267420).
Regarding claims 1 and 11, Yoo teaches a method and computer, comprising: 
a processor; and a memory, the memory including instructions executable by the processor (via the vehicle controller 100 of figure 2 and [0034], although a processor and memory are not noted, it is widely well known that these items are components of a vehicle controller, e.g. the vehicle information management module of [0037] is equivalent to vehicle memory)  to: 
receive a vehicle path at a vehicle from a computer outside and remote from the vehicle (the path is received in the controller at 130 and 140 from outside computers including the vehicle guide sensor 300 and server 400, see at least [0038, 0039]); 
verify the vehicle path based on vehicle constraints including objects included in an environment around the vehicle (via the recognition of obstacles per at least [0017, 0040, 0047, etc.); 

when the vehicle path is verified as invalid, stop the vehicle (see at least [0048, 0089] which teaches stopping the vehicle due to a problem with the route, e.g. an obstacle). 
However, Yoo does not explicitly disclose the vehicle path is also based on vehicle dynamics including longitudinal, latitudinal and rotational motion of the vehicle. Tanaka teaches it is known in the art to provide autonomously parked vehicles with vehicle dynamics information including longitudinal, latitudinal and rotational motion of the vehicle (see at least figure 1 and [0015, 0019, etc.] which teaches a yaw rate sensor, steering angle sensor, and a speed sensor are used to aid a vehicle during a parking assist maneuver). Therefore, from the teaching of Tanaka, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the vehicle of Yoo with vehicle dynamics sensors similar to that of the teaching of Yoo in order to provide accurate vehicle position information and aid in precision parking. 
Regarding claims 2 and 12, Yoo teaches the instructions further including instructions to receive the vehicle path at the vehicle when the vehicle enters a parking structure (see at least [0032, 0036-0039, etc.] which teaches receiving path instructions for auto valet when a parking area is entered, the parking situation sensing sensor 200 and vehicle guide sensor determines the vehicle has entered and intends to park). 
Regarding claims 3 and 13, Yoo teaches instructions further including instructions to determine a second vehicle path based on vehicle sensor data when the vehicle leaves the parking structure (see at least step S212 and [0039, 0107] which teaches determining the guide end point for vehicle exiting and exiting the vehicle with the help of vehicle sensors). 
Regarding claims 4 and 14, the combination of Yoo and Tanaka teaches the instructions further including instructions to determine vehicle dynamics by calculating changes in longitudinal position, lateral position, and an angle of rotation in a plane defined by longitudinal and lateral axes (in Tanaka, see at least [0019-0021, etc.] which teaches the sensors specified in the rejection to claim 1 calculate changes in position of the vehicle and a deflection angle of the vehicle. The Examiner notes the same motivation for combining references as noted in the rejection to claims 1 and 11 applies).  
Regarding claims 5 and 15, the combination of Yoo and Tanaka teaches the instructions further including instructions to verify the vehicle path is incorrect by determining that one or more of the changes in longitudinal position, latitudinal position and angle of rotation exceed specified limits on longitudinal, latitudinal and angle of rotation changes, respectively (in Tanaka, see at least [0024, 0027] teaches detecting errors above a threshold value and differences in estimated vehicle position and actual vehicle position using the sensors. The Examiner again notes the same motivation for combining references as noted in the rejection to claims 1 and 11 applies). 
Regarding claims 6 and 16, Yoo teaches the instructions further including instructions to determine the vehicle constraints by acquiring vehicle sensor data to 
Regarding claims 7 and 17, Yoo teaches the instructions further including instructions to verify the vehicle path is incorrect by determining that the vehicle path will intersect a determined object or pass within a specified lower limit of the determined object (see at least [0087-0089] which teaches the process of modifying or stopping the vehicle route based on an obstacle such as a pedestrian). 
Regarding claims 8 and 18, Yoo teaches the instructions further including instructions to, when the vehicle path is verified as incorrect, requesting a re-transmission of the vehicle path from a server computer and increment an error count (see at least [0048, 0087-0090] which teaches forming a new path and sending the error to the alert information generator 340 to solve error causes for the obstacle and resetting the movement path based on the severity of the error). 
Regarding claims 9 and 19, Yoo teaches the instructions further including instructions to stop the vehicle when the error count has been incremented to a specified error limit (see at least [0090, 0105] which teaches stopping the vehicle when the cause for the obstacle has not been solved after periodically checking the situation). 
Regarding claims 10 and 20, Yoo teaches the instructions further including instructions to, when the vehicle path is verified as correct, operate the vehicle by controlling vehicle powertrain, vehicle steering and vehicle braking to cause the vehicle to travel on the vehicle path (see at least [0036]. The Examiner notes Tanaka also teaches automatic steering, braking, and driving in figure 1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664